DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending.  

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-13 and 15-20) in the reply filed on 10/06/2022 is acknowledged.
Claims 1-20 are pending. Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-13 and 15-20 are under active consideration.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d).  

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/03/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information referred to therein has been considered by the examiner.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 13 and 15 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Panda et al. (hereafter referred to as “PANDA”, US 10672115, IDS). 

Regarding claim 1, PANDA discloses a method of localizing an anomaly in a target image (Fig. 1) wherein the method is performed by a computer (Fig. 7), the method comprising: 
training a reconstruction model using a normal image (Fig. 1 and col. 2, lines 34-49, the classifier 110 is a reconstruction model trained to generate an attention map 103, using a normal image such as the image 501 in Fig. 5); 
deriving a reconstructed image by applying a target image, which is subject to detection, to the trained reconstruction model (Fig. 1, deriving a reconstructed image 103 by applying target image 101 to trained reconstruction model 110. Col. 3, lines 61-66 “attention map … encodes the location of the anomalous pixels”); 
generating an anomaly map on the basis of a result of comparing the reconstructed image and the target image (Fig. 2 and col. 4, lines 11-22, “generate a mask of segmented anomalies 225 based on a comparison between the input image 101 and the foreground pixels 212 and background pixels 214”); and 
localizing an anomaly through the generated anomaly map (Fig. 2, segmented anomalies 225).

Regarding claim 13, PANDA discloses the method of claim 1, wherein the training of the reconstruction model using the normal image comprises: dividing the normal image into a plurality of data clusters on the basis of characteristic information of the normal image (Fig. 5, the image is divided into a plurality of patches, each patch defines a data cluster) when a plurality of categories are included in the normal image (col. 5, lines 45-57, there are positive classification patches and negative  classification patches); and training the reconstruction model on the basis of the data clusters (Fig. 5, col. 2, lines 34-49 and col. 5, lines 45-57).

Claim 15 has been analyzed and is rejected for the same reasons as outlined above regarding claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:   
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Panda (US 10672115), and in view of YEN et al. (hereafter referred to as ‘YEN’, US 2022/0138456).  

Regarding claim 2, PANDA discloses the method of claim 1. PANDA further teaches patch-based training in that the training data is defined by patches (i.e., segments) from the image (Fig. 5, col. 2, lines 34-49 and col. 5, lines 45-57). 
PANDA teaches training reconstruction models suitable for corresponding numbers of segments considered according to a predetermined condition (col. 5, lines 45-57, models suitable for the patches/segments according to whether the patches are classified as positive).
PANDA is silent on extracting a training-related normal image and a verification-related normal image, which are distinguished according to a predetermined ratio.
Using training images and verification images to train a learning model is well known and common practice, as disclosed in YEN (pg. [0061], “for each partial-detection CNN, the ratio of the total numbers of the training images 120, the verification images 125 and the test photo could be set to 17:2:1”). Given the fact that a verification image is related to determining whether a trained model satisfy predetermined criteria, selecting and applying one of the trained models on the basis of the verification image is straight forward.   
As stated in YEN (pg. [0061]), “the numbers of training and verification samples would affect the accuracy and the learning time of deep learning”. Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of YEN with that of PANDA to yield the invention as described in claim 2. This combination (modification) could be made using known methods with no changes to the operating principles of either reference to produce nothing more than highly predictable results.

Regarding claim 3, PANDA in view of YEN discloses the method of claim 2. Please refer to analysis of claim 2. YEN discloses (Fig. 1, pg. [0019]-[0020]) that the model 130 is trained based on training image samples 120 and verification image samples 125, wherein verification image samples 125 are not used to train the model. 
For the available data for training the models (PANDA, Fig. 1, data 102), it would have been obvious to a person having ordinary skill in the art to take part of it for training and another part for verification, especially when ground truth labels are provided with the training data (PANDA, col. 2, lines 42-45, “patches computed from input images and corresponding ground truth labels”).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to yield the invention as described in claim 3 from the teachings of YEN and PANDA.

Regarding claim 4, PANDA in view of YEN discloses the method of claim 2, wherein the training of the reconstruction models suitable for the corresponding numbers of segments considered according to the predetermined condition on the basis of the training-related normal image comprises: 
generating a training-related normal segment image obtained by performing division on the same training-related normal image (PANDA, Fig. 5) suitably for the corresponding numbers of segments considered according to the predetermined condition (PANDA, col. 5, lines 45-57 “For patches classified as negative, all pixels of the patch may be defined as background … For positive classification patches 503, the patch may be subdivided into patches 504, and a classification processing for each subdivided patches may commence”); and 
training reconstruction models (hereinafter referred to as candidate reconstruction models) suitably for corresponding numbers of segments of the training-related normal segment image (PANDA, col. 2, lines 34-49 and col. 5, lines 45-57).

Claims 16-17 have been analyzed and are rejected for the reasons outlined regarding claims 2 and 4 respectively.

Allowable Subject Matter
Claims 5-12 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter.
In the context of the claimed invention as a whole, prior art of record fails to teach or render obvious claims 5 and 18 which recites steps for selecting and applying of one of the trained reconstruction models suitable for the corresponding numbers of segments on the basis of the verification-related normal image. These steps maybe known individually, but not in the context of claimed invention as a whole. For example, expanding training data by combining virtual objects to the original image is disclosed in KRISHNAMURTHY (US 2018/0060701, Fig. 10, pg. [0023]-[0024], cited but not relayed upon), whereas selecting and applying a candidate models based on performance indices is also common practice in the art.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-5363.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LI LIU/Primary Examiner, Art Unit 2666